Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“receiving configuration data characterizing configuration information of at least one application process executing on a target system, the configuration data including a first table, a second table, and a third table, the first table including a first conditional dependency on the second table and a second conditional dependency on the third table, the receiving performed prior to transmission of the configuration data to the target system for application of the configuration data to the target system;
determining, using the configuration data, at least one validation definition including a header and a first table element specifying the first conditional dependency and a second table element specifying the second conditional dependency, wherein the validation definition characterizes whether to determine if a first value of a field of the configuration data is consistent within the target system, and wherein determining the at least one validation definition includes setting a second value that is included in the first table element of the validation definition to a third value that is included in a header of a definition of the first conditional dependency;
determining, using the at least one validation definition, whether to validate the configuration data to ensure consistency within the target system; and
providing the determination of whether to validate the configuration data.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152